ORDER

Gregory Hamilton, proceeding through counsel, appeals a district court judgment that affirmed the Commissioner’s denial of his claim for social security supplemental income benefits. 42 U.S.C. § 405(g). The court sent a letter to the parties inquiring why the case should not be submitted without oral argument, and neither party responded. Upon examination, we unanimously agree that oral argument is not needed in this appeal. Fed. R.App. P. 34(a).
Upon review of the briefs and the record, we affirm the district court’s judgment. Because the district court articulated specific and thorough reasons for the decision, the issuance of a detailed written opinion would be duplicative and would serve no useful purpose. We note specifically that Hamilton’s belated challenge to the credentials of Robert G. Martin, a consultative examiner, is not properly raised at this juncture. We also note that the Commissioner properly weighed the opinions of treating physicians. 20 C. F.R. § 416.927(d); Landsaw v. Sec’y of Health & Human Servs., 803 F.2d 211, 213 (6th Cir.1986).
Otherwise, we affirm the district court’s judgment for the reasons stated by the district court in the memorandum opinion entered on January 24, 2001.